Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Edward Wixted on 7/29/2021.
Please enter the amendment as follows.
1. (Currently Amended)  A computer program product for optimizing query executions, the computer program product comprising:
one or more computer readable hardware storage media and program instructions stored on the one or more computer readable hardware storage media, the program instructions comprising:
	program instructions to receive a request to transfer data from a first table to a second table;
program instructions to detect a relationship between the first table and the second table, wherein the relationship is based on a similarity between the first table and the second table;
program instructions to identify at least a first access path for transferring the data from the first table to the second table;
	program instructions to calculate a first cost of transferring the data from the first table to the second table using the first access path based on the similarity between the first table and the second table, wherein the first cost indicates estimated processor usage to transfer the data; and
program instructions to select the first access path to transfer the data from the first table to the second table.

2. (Original)  The computer program product of claim 1, further comprising:
	program instructions to determine the first table provides an order corresponding to the second table;
	program instructions to calculate a first reduction based on the first table providing an order corresponding to the second table; and
	program instructions to adjust the first cost by first reduction.

3. (Canceled)

4. (Original)  The computer program product of claim 1, further comprising:
	program instructions to determine the first table does not provide an order corresponding to the second table;
	program instructions to calculate a factor, based on the similarity between the first table and the second table and the determination that the first table does not provide an order corresponding to the second table, wherein the factor indicates a cost to reorganize the first table such that the data can be transferred to the second table; and
	program instructions to calculate a second cost, wherein the second cost is the first cost adjusted by the second factor.

5. (Original)  The computer program product of claim 1, wherein detecting the relationship between the first table and the second table, further comprises:
	program instructions to match a data structure of the first table to a data structure of the second table; and


6. (Original)  The computer program product of claim 1, further comprising:
	program instructions to determine that the first cost exceeds a predetermined threshold;
	program instructions to identify a second access path for transferring the data from the first table to the second table, wherein the second access path is currently inaccessible;
	program instructions to calculate a second cost of transferring the data from the first table to the second table using the second access path based on the similarity between the first table and the second table, wherein the second cost indicates estimated processor usage to transfer the data;
	program instructions to determine that the second cost is within the predetermined threshold;
	program instructions to monitor the second access path to determine availability of the second access path;
	program instructions to determine that the second access path is available; and
responsive to determining that the second access path is available, program instructions to select the second access path to transfer the data from the first table to the second table.

7. (Currently Amended)  A computer system for optimizing query executions, the computer program product comprising:
one or more computer processors, one or more computer readable hardware storage media, and program instructions stored on the one or more computer readable hardware storage media for execution by, at least one of the one or more computer processors, the program instructions comprising:
	program instructions to receive a request to transfer data from a first table to a second table;

program instructions to identify at least a first access path for transferring the data from the first table to the second table;
	program instructions to calculate a first cost of transferring the data from the first table to the second table using the first access path based on the similarity between the first table and the second table, wherein the first cost indicates estimated processor usage to transfer the data; and
program instructions to select the first access path to transfer the data from the first table to the second table.

8. (Currently Amended)  The computer system of claim 7, further comprising:
	program instructions, stored on the computer readable hardware storage media for execution by at least one of the one or more computer processors, to determine the first table provides an order corresponding to the second table;
	program instructions, stored on the computer readable hardware storage media for execution by at least one of the one or more computer processors, to calculate a first reduction based on the first table providing an order corresponding to the second table; and
	program instructions, stored on the computer readable hardware storage media for execution by at least one of the one or more processors, to adjust the first cost by first reduction.

9. (Canceled)

10. (Currently Amended)  The computer system of claim 7, further comprising:
hardware storage media for execution by at least one of the one or more computer processors, to determine the first table does not provide an order corresponding to the second table;
program instructions, stored on the computer readable hardware storage media for execution by at least one of the one or more computer processors, to calculate a factor, based on the similarity between the first table and the second table and the determination that the first table does not provide an order corresponding to the second table, wherein the factor indicates a cost to reorganize the first table such that the data can be transferred to the second table; and
	program instructions, stored on the computer readable hardware storage media for execution by at least one of the one or more computer processors, to calculate a second cost, wherein the second cost is the first cost adjusted by the second factor.

11. (Original)  The computer system of claim 7, wherein detecting the relationship between the first table and the second table, further comprises:
	program instructions, stored on the computer readable hardware storage media for execution by at least one of the one or more computer processors, to match a data structure of the first table to a data structure of the second table; and
	program instructions, stored on the computer readable hardware storage media for execution by at least one of the one or more computer processors, to compare contents of the first table to contents the second table.

Allowable subject matter
Claims 1, 2, 4-8, 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:

“program instructions to receive a request to transfer data from a first table to a second table;
program instructions to detect a relationship between the first table and the second table, wherein the relationship is based on a similarity between the first table and the second table;
program instructions to identify at least a first access path for transferring the data from the first table to the second table;
program instructions to calculate a first cost of transferring the data from the first table to the second table using the first access path based on the similarity between the first table and the second table, wherein the first cost indicates estimated processor usage to transfer the data; and program instructions to select the first access path to transfer the data from the first table to the second table.” such as required by Claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.



	/WILSON LEE/               Primary Examiner, Art Unit 2152